UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2214


LAURIE SCHMEHL,

                  Plaintiff - Appellant,

          v.

US AIRWAYS, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:11-cv-00183-GCM)


Submitted:   February 28, 2013              Decided:   March 14, 2013


Before GREGORY, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bartina L. Edwards, LAW OFFICE OF BARTINA EDWARDS, Charlotte,
North Carolina, for Appellant.   Gregory P. McGuire, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Laurie Schmehl appeals from the district court’s order

denying relief in her employment discrimination action.                    We have

reviewed the record before this court as well as the briefs

filed by the parties and find no reversible error.                  Accordingly,

we   affirm     for    the   reasons      stated    by   the    district     court.

Schmehl v.     US     Airways,    Inc.,    No.    3:11-cv-00183-GCM       (W.D.N.C.

Aug. 30, 2012).          We dispense with oral argument because the

facts   and    legal    contentions       are    adequately    presented    in   the

materials     before    this     court    and    argument   would   not    aid   the

decisional process.

                                                                           AFFIRMED




                                           2